Citation Nr: 1642309	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to a service-connected disability or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

Of note, while the issue of service connection for fibromyalgia was discussed in the August 2016 supplemental statement of the case (SSOC), the Board specifically denied this issue in a February 2016 decision.  As such, the Board no longer has jurisdiction over this issue.

The Board previously referred the issue of whether an August 26, 2012 medical record should be treated as an informal claim for entitlement to total disability rating based on individual unemployability (TDIU).  The Veteran's representative asserted that the issue of entitlement to TDIU was still pending from August 26, 2012, asserting that an informal claim for TDIU was part of the Veteran's service-connection claim for Parkinson's disease.  In January 2015, the RO found that entitlement to TDIU was moot as the Veteran was already in receipt of a 100 percent rating as of the date he formally filed for TDIU.  The RO should consider whether the August 26, 2012 medical record should be treated as an informal claim for TDIU.  If it is found to be an informal claim, the RO should adjudicate the claim.  If it is not found to constitute a claim, the Veteran and his representative should be informed and provided appellate rights.  This issue is again referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  

The Board also previously referred the issue of entitlement to service connection for diabetes mellitus.  In the January 2016 statement, the representative also indicated that service connection be granted for diabetes mellitus (given that presumed herbicide exposure had now been established), and that an effective date back to at least 2006 be assigned.  This issue is again referred to the AOJ for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A kidney disorder was noted at service entrance, and did not undergo aggravation during service.


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he did not appear.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  Here, the VA examiner in March 2016 explained that PTSD is NOT listed as a cause of Hematuria/Glomerulonephritis/renal cyst.  As such, there is not a basis for secondary service connection in this case.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

During his time in service, the Veteran served above the U.S.S. Tutuila (ARG-4).  VA maintains a list entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" which indicates that the U.S.S. Tutuila operated primarily or exclusively on Vietnam's inland waterways.  As such, exposure to herbicide is conceded.

As discussed below, the Veteran is not found to have a chronic kidney disease.  Prior to his active service, he had a kidney infection, and during his active service, he was treated for hematuria, or blood in the urine.  However, even if these disorders were considered a chronic disease, these disorders are not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide exposure is not warranted.

The Veteran originally was denied service connection for a chronic kidney disorder in June 1970.  He filed a request to reopen his service connection claim in April 2008, which the RO denied in October 2008 and July 2009.  In February 2016, the Board granted reopening the service-connection claim and remanded the claim for further development.  The Veteran asserted that he was treated for a kidney disorder during his active service and was currently being treated for a kidney condition.

The Veteran's STRs show that at his entrance examination in April 1967, it was noted that he was treated for a kidney infection in March 1964, prior to his active service.  However, he was examined and found to be physically qualified for service.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For service connection claims involving a pre-existing injury or disease, 38 U.S.C.A. § 1153 provides that a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, because a kidney infection was noted at entry, the presumption of soundness did not attach to this disorder, to the extent it is considered to be a disability.  Thus, to the extent this acute kidney infection is considered to be a disability, the issue would become whether this kidney disorder was aggravated beyond its natural progression by the Veteran's active military service.

The Veteran's STRs show that in September 1967, he was treated for microscopic hematuria and given a provisional diagnosis of glomerulonephritis, or an acute inflammation of the kidney.  Otherwise, the STRs contain no evidence of any other complaints, symptoms, or treatment related to his kidneys.  At his separation physical in June 1970, he had a normal physical examination with no defects noted.

The Veteran's medical treatment records after his separation from service show that he denied having any kidney disease in August 2002.  In April 2010, he treated for microscopic hematuria.  However, a CT scan was negative for gross hematuria.  February 2012 and June 2012 CTs showed a right kidney lesion most likely representative a simple renal cyst.  An August 2012 cystoscopy showed a stable right renal cyst with no evidence of nephrolithiasis or hydronephrosis.  He was diagnosed with benign hematuria.  October 2013 kidney studies showed normal kidney function.  In November 2013, he denied having any hematuria.

The Veteran was afforded a VA examination in March 2016.  At the examination, the Veteran reported that he had a kidney infection in March 1964.  The examiner noted that the Veteran was treated for hematuria during his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran did not have a current chronic kidney disability.  The examiner reported that the Veteran had hematuria that pre-existed his active service.  The examiner opined that the Veteran's hematuria was clearly and unmistakably not aggravated by his active service.  The examiner reported that the Veteran's STRs contained no documentation of aggravation during his active service only referenced a single treatment for hematuria in September 1967 and given a provisional diagnosis of glomerulonephritis.  The examiner opined that a chronic kidney disorder was less likely than not caused by the Veteran's active service, including his presumed exposure to herbicides.  The examiner reported that intermittent hematuria may be part of the natural course of glomerulonephritis.  The examiner opined that a kidney disorder was less likely than not caused or aggravated beyond its natural progression by a service-connected disability.  The examiner referenced the Veteran's claims file and medical literature.  In a July 2016 addendum opinion, the examiner reported that the Veteran's pre-existing kidney condition followed its natural progression.

The Veteran's STRs document a single episode hematuria and given a provisional diagnosis of an acute kidney disorder.  Otherwise, STRs do not show he had any symptoms, complaints, or treatment related to his kidneys.  In essence, his STRs do not show a worsening of his kidney disorder.  Furthermore, objective medical test results after his separation from service do show a diagnosis of a current chronic kidney disability.  The Veteran has not submitted any medical evidence supporting his contention that he has a kidney disorder that was aggravated by his active service.

As the VA examiner's opinion regarding aggravation is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that no increase in the Veteran's pre-existing kidney disorder was shown, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.  Furthermore, as the VA examiner's opinion regarding direct service connection is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that the Veteran's kidney disorder was not incurred in or caused by his active service, including his presumed herbicide exposure, and service connection for such disability on a direct basis is not warranted.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.  Finally, as the VA examiner's opinion regarding secondary service connection is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that no service-connected disability caused or aggravated beyond its natural progression the Veteran's kidney disorder, and service connection for such disability on the basis of secondary service connection is not warranted.  Notably, there is no other competent medical evidence of record to refute the opinion of the VA examiner.

As such, the Veteran failed to demonstrate that his pre-existing kidney disorder was aggravated by service.  Jensen, 19 F.3d 1413, 1417.

Regarding the Veteran's own assertions that his pre-existing kidney disorder was aggravated by his service, the Board finds that this is not competent evidence.  While he may be competent to describe the symptoms he experiences, and could therefore describe blood in his urine; as a layperson, he lacks the medical training and expertise to, for example, determine whether a kidney disorder was aggravated (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In addition, the VA examiner noted that the Veteran had a single instance of hematuria during his active service.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Therefore, the record contains no competent evidence supporting in-service aggravation of the Veteran's pre-existing kidney disorder.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for a kidney disorder is denied.  


ORDER

Service connection for a chronic kidney disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


